Citation Nr: 0936597	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1968 
to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The Veteran's current tinnitus first manifested many 
years after service and is not related to his service or to 
any aspect thereof.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred during or 
aggravated by his military service and may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by his 
military service.
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2006.  The letter informed him of the evidence required to 
substantiate his claims.  This letter also notified him of 
his and VA's respective responsibilities in acquiring 
supporting evidence.  An additional letter was sent to the 
Veteran in April 2006, which complied with Dingess by 
discussing the downstream disability rating and 
effective date elements of his claims.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claims, 
which was obtainable.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained the Veteran's service 
treatment records (STRs), service personnel records (SPRs), 
private treatment records and arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of his tinnitus and bilateral hearing loss- including, in 
particular, in terms of whether it is attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

For injuries alleged to have been incurred in combat, the 
statutes provide a relaxed evidentiary standard of proof to 
determine service connection.  38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When 
an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

In this case, there is conclusive evidence the Veteran 
engaged in combat with an enemy force while in Vietnam.  His 
service personnel records (SPRs), including his DD Form 214, 
show that he served in Vietnam during the Vietnam War and was 
awarded, among other decorations and commendations, the 
Combat Infantryman Badge, which is  prima fascia evidence of 
valor or heroism shown while engaged in combat with an enemy 
force.  See VAOPGCPREC 12-99 (October 18, 1999).  Therefore, 
the relaxed standard for combat Veterans applies in this 
case.

The Veteran contends his bilateral hearing loss and tinnitus 
are due to his military service.  Specifically, he states 
that he helped build rockets, kept ammunition for gunships, 
was exposed to traffic explosives, landmines, live infantry 
fire, M-16 machine guns and helicopters while in the 
military.  As the Veteran was awarded the Combat Infantryman 
Badge, the Board finds that the Veteran had combat service 
and may therefore be presumed to have been exposed to 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Service connection for hearing loss and tinnitus, 
however, may not be presumed.  Rather, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
bilateral hearing loss and tinnitus disabilities.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence 
of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Here, Dr. F.M. 
diagnosed the Veteran with bilateral sensorineural hearing 
loss in February 2005.  A VA treating physician also 
diagnosed the Veteran with bilateral sensorineural hearing 
loss in August 2006, noting that the hearing loss was worse 
in his left ear.  Additionally, the audiological evaluation 
from the May 2007 VA compensation examination showed the 
readings for his right ear met the regulatory requirements 
since his auditory thresholds were 30, 40, 35, and 40 
decibels for the frequencies measuring 100, 2000, 3000, and 
4000 Hertz, respectively.  Similarly, the readings for his 
left ear met the regulatory requirements since his auditory 
thresholds were 40, 55, and 70 decibels for the frequencies 
measuring 2000, 3000, and 4000 Hertz, respectively.  These 
readings are within the regulatory guidelines of 38 C.F.R. 
§ 3.385.  He also showed 96 percent speech recognition 
ability in his right ear and 88 percent in his left.  And 
based on the results of the hearing test, the examiner 
determined there was mild to moderate sensorineural 
hearing loss in the Veteran's right ear and sloping to a mild 
to moderately severe sensorineural hearing loss in his left 
ear.  Therefore, these findings are sufficient to establish a 
current bilateral hearing loss disability.  See Boyer, 210 F. 
3d. at 1353.  Lastly, the Board determines that the Veteran's 
statements regarding his tinnitus are credible.  Because 
tinnitus is a condition that may be only be detected 
subjectively, the Board concludes that the Veteran's credible 
statements regarding his tinnitus are sufficient proof of his 
having a current tinnitus disability.

At the time of the May 2007 VA examination, the Veteran 
reported that his bilateral hearing loss and tinnitus began 
well after his separation from service.  The Veteran 
confirmed that his tinnitus had begun four to five years 
earlier at the time of his August 2008 RO hearing.  However, 
the Veteran then stated that he had first begun experiencing 
difficulty hearing in service.

The Veteran's February 1970 separation examination report, 
which is of record, makes no reference to any injuries or 
complaints concerning bilateral hearing loss or tinnitus, 
especially due to acoustic trauma.  In fact, to the contrary, 
his hearing was recorded as normal, with a slight decrease in 
the left ear but not enough to rate according to VA 
regulations.  See 38 C.F.R. § 3.385.  This report thus 
provides highly probative evidence against his claim that he 
suffered from hearing loss or tinnitus during his military 
service, at least at any time up to and including the time of 
that medical evaluation.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  In addition, the Veteran's STRs are completely 
unremarkable as to any complaint, treatment, or diagnosis of 
bilateral hearing issues during service.  

Unfortunately, even acknowledging there is proof of the 
Veteran's claimed disabilities concerning hearing loss and 
tinnitus, and even proof he experienced acoustic trauma in 
the alleged capacity, there still is no competent medical 
evidence of a nexus or relationship between that acoustic 
trauma during service and his current disabilities.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  In this regard, the medical evidence 
of record contains no positive indication or opinion 
concerning the etiology of his hearing loss and tinnitus 
disabilities, respectively.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.

As stated, there is simply no medical evidence of record 
etiologically linking the Veteran's current bilateral hearing 
loss or tinnitus to his military service.  Rather, there is 
competent medical evidence specifically discounting these 
notions.  Specifically, the May 2007 VA compensation 
examiner's opinion clearly states that it is "less likely as 
not that the hearing loss was the result of his military 
record."  He also reported to the VA examiner in May 2007 
that he did not wear proper ear protection during service or 
during his post-service occupation as a cement truck driver.  
Finally, by the Veteran's own admission during his hearing 
before the Decision Review Officer (DRO) at the RO, he stated 
that his hearing "didn't get bad in service."  Similarly, 
concerning the Veteran's tinnitus claim, the May 2007 VA 
compensation examiner opined that "it would seem unlikely 
that the tinnitus was the result of his military service."  
And, as he stated during his hearing with the DRO, the 
ringing in his ears started "four or five years ago."  
These statements lend further support to the fact they are 
not the result of his military service.  So, even 
acknowledging there is proof of his claimed disabilities and 
his status as a combat Veteran, there still is no competent 
medical evidence of a nexus or relationship between the time 
he spent in the service and his current hearing loss and 
tinnitus.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The fact that he did not have indications of hearing loss or 
tinnitus when separating from service, or for several ensuing 
years, is not altogether dispositive of his claims.  The laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, it is only required that he currently 
have sufficient hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards (which, as mentioned, he does), 
and that he have competent evidence etiologically linking his 
current hearing loss to his military service.  Unfortunately, 
it is in this last critical aspect that his claim for 
bilateral hearing loss fails.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claims.  While he may well believe that his current hearing 
loss and tinnitus are traceable back to his exposure to noise 
from helicopters, M-16s, infantry fire, traffic explosives 
and landmines, he is not qualified to render a medical 
opinion concerning the cause of these current disorders.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorders to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has specifically determined in May 2007 that there 
is no correlation between the Veteran's current bilateral 
hearing loss or alleged tinnitus and his military service - 
including, in particular, any acoustic trauma or other noise 
injury he may have sustained in service.  Most detrimental to 
the Veteran's claim is the absence of medical evidence 
refuting this VA examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss and tinnitus.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


